Citation Nr: 1531561	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Entitlement to a compensable rating for headaches. 

3. Entitlement to rating in excess of 10 percent for left mandibular condyle fracture residuals with co-contracture and bruxism prior to May 23, 2014 and in excess of 20 percent thereafter. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), in San Diego, California.

The Veteran appeared at a June 2015 videoconference hearing.  A transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss and increased ratings for headache and jaw conditions and TDIU (raised in the context of the initial disability rating claim) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO denied the Veteran's service connection claim for bilateral hearing loss.  The Veteran did not perfect an appeal of that decision or submit new and material evidence within one year of being notified; the decision became final. 

2. Evidence received since the January 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying service connection claim for bilateral hearing loss.

CONCLUSIONS OF LAW

1. The January 2003 rating decision, which denied the Veteran's service connection claim for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2014).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral hearing loss.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material  

The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's service connection claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 2003 rating decision, the RO denied service connection for hearing loss in the left ear on the basis that there was no evidence of a worsening of a pre-existing condition.  Service connection was denied for hearing loss in the right ear because there was no evidence that the condition was incurred in or caused by service. 

Since the January 2003 rating decision, the Veteran has submitted additional treatment records and presented testimony at the June 2015 hearing.  At the hearing, the Veteran stated that his hearing in the left ear has worsened since service.  The Veteran also submitted a March 2010 statement, where he asserts that his bilateral hearing loss is directly related to his service-connected jaw condition. 

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's testimony at the June 2015 hearing indicates that his hearing in the left ear has worsened since service.  The Veteran's March 2010 statement also indicates that his bilateral hearing loss is directly related to his service connected jaw disability.  Although, these statements do not show that his pre-existing left ear hearing loss was aggravated by service or that his right ear hearing loss occurred in or was caused by service, they do trigger VA's duty to assist by establishing a worsening of his hearing in the left ear and raising an alternate theory of entitlement.  Shade, 24 Vet. App. at 118.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss, has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's service connection claim for bilateral hearing loss must be reviewed de novo.  However, further development is needed prior to adjudicating the Veteran's claim on the merits.

The Veteran was afforded a VA examination for his bilateral hearing loss in June 2012.  However, the examiner failed to provide a nexus opinion.  Therefore, a new VA examination should be conducted to determine whether or not the Veteran's bilateral hearing was caused or aggravated by in-service acoustic trauma or his service connected jaw condition.

The Veteran should also be afforded VA examinations for his service-connected headache and jaw disabilities.  The Veteran was afforded VA examinations in September and October 2014.  Since then, the Veteran contends that his conditions have gotten worse. Specifically, at the June 2015 hearing, the Veteran testified that he has headaches every day, which causes him to "lie down."  The Veteran also stated that his jaw condition affects his sleep and prevents him from eating.  Therefore, additional VA examinations should be conducted to determine the current status of the Veteran's headache and jaw conditions.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The results of the September 2014 VA examination were considered in a September 2014 rating decision that increased the rating for the left mandibular fracture residuals, but were not considered in a supplemental statement of the case (SSOC) as required by 38 C.F.R. § 19.31.  All evidence added to the record since the October 2011 statement of the case must be considered in an SSOC.  

With regard to the Veteran's headaches, the October 2014 VA examiner noted that the Veteran is unemployed for multiple problems and it is "difficult to say what the contribution is of the headaches but it would be a small contributor."  The Board finds that this statement reasonably raises the issue of TDIU before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand, the RO should comply with the duties to notify and assist in connection with the TDIU claim.  Furthermore, the Veteran should be provided with an appropriate VA examination addressing whether the Veteran is unemployable due to his service-connected disabilities 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral hearing loss. The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or aggravated by in-service acoustic trauma.  The examiner should consider that a left ear hearing loss preexisted service.  

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or aggravated by the Veteran's service-connected jaw condition. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected jaw and headache conditions.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's jaw and headache conditions.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4. After any applicable development is completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran is unemployable.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional limitations  caused solely by the Veteran's service-connected disabilities, (major depressive disorder, left jaw fracture, tinnitus, brain disease due to trauma, allergic rhinitis and migraines).

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities and he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

6. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


